Exhibit 10.3

 

FARMOUT AGREEMENT

 

This agreement is entered into this 31st day of March, 2006, by and between
Fulcrum Partners, Ltd. ("Fulcrum") and Parallel, L.P. ("Parallel").

 

1)            Fulcrum agrees to sell and assign to Parallel and Parallel agrees
to purchase from Fulcrum an undivided one-half (1/2) of all of Fulcrum's right,
title and interest in and to Dale Resources, LLC's West Fork, West Gateway and
Lone Star Prospects in Tarrant County, Texas (the "Subject Prospects"),
including, but not limited to, an undivided one-half (1/2) of all of Fulcrum's
right, title and interest in, to, under, arising by virtue of and/or acquired by
Fulcrum by virtue of the agreements, contracts, assignments and other documents
more particularly described in Exhibit "A" hereto (the "Documents"), SAVE AND
EXCEPT the interests in the foregoing which were assigned by Fulcrum to Parallel
by a separate Assignment of even date herewith (the undivided one-half (1/2)
interest in the Subject Prospects being assigned herein being hereinafter
referred to as the "Subject Interest"). The undivided one-half (1/2) of
Fulcrum's interest in the Subject Prospects which Fulcrum is retaining is
hereinafter referred to as "Fulcrum's Retained Interest."

 

2)            To effectuate the assignment and sale contemplated herein, Fulcrum
agrees to execute and deliver to Parallel the assignment of the Subject Interest
in the form of the assignment attached as Exhibit "B" hereto (the "Assignment").

 

3)            The effective date of the sale and assignment contemplated herein
shall be March 1, 2006 (the "Effective Date").

 

4)            In consideration of Fulcrum's sale and assignment of the Subject
Interest to Parallel, Parallel shall pay, for the benefit of Fulcrum, up to
Eleven Million Dollars ($11,000,000.00) for the costs attributable to Fulcrum's
Retained Interest for (i) drilling, testing, completing and equipping wells
commenced on lands encompassed by the Subject Prospects from and after the
Effective Date, (ii) the total costs of drilling, testing, completing and
equipping the wells that were being drilled on the Subject Prospects as of the
Effective Date (which wells are described in Exhibit "C" hereto), and (iii) the
frac jobs to be performed on the wells described in Exhibit "D" hereto (the
foregoing costs described above in (i), (ii) and (iii) in this paragraph No. 4
hereinafter being referred to as the "Carried Capital Costs"). From and after
such time as either Parallel has paid such Carried Capital Costs totaling
$11,000,000.00, or Parallel elects not to pay any more of such costs, Parallel
shall have no further obligation to pay such Carried Capital Costs. The Carried
Capital Costs which Parallel elects to pay shall be paid by Parallel as such
costs are incurred by Fulcrum. If, and only if, Parallel elects not to pay the
entire $11,000,000.00 in Carried Capital Costs, Parallel shall reassign to
Fulcrum all of the Subject Interests, except Parallel shall retain the portion
thereof for which Parallel has paid such Carried Capital Costs, including the
Wells for which Carried Capital Costs have been paid by Parallel, the oil and
gas leases comprising the spacing or proration unit for such Wells and all of
the equipment and other personal property used in connection therewith.

 

 

1

 

 



 

 

5)            From and after the Effective Date, Parallel shall be liable for
all costs, and shall be entitled to all production, revenues and other benefits,
attributable to the Subject Interests. Fulcrum shall remain liable for all costs
attributable to Fulcrum's Retained Interest (except the Carried Capital Costs
which Parallel elects to pay) and shall retain all rights to the production of
oil and gas, the proceeds from the sale thereof and other revenues and benefits
attributable to Fulcrum's Retained Interest.

 

6)            The parties hereto agree to execute such other assignments,
agreements or other instruments, and do and perform such other acts, which may
be reasonably necessary in order to effectuate the terms hereof.

 

DATED: March 31st, 2006.

 

 

PARALLEL, L.P.

By: Parallel Petroleum Corporation,

its general partner

 

 

 

By: /s/ John S. Rutherford                          

John S. Rutherford, Vice President

 

FULCRUM PARTNERS, LTD.

 

 

 

By: /s/ John C. Thompson                        

John C. Thompson, General Partner

 

 

2

 

 



 

 

 

 

EXHIBIT "A"

 

attached to and made a part of that certain

Agreement dated March ___, 2006, by and between

Fulcrum Partners, Ltd. and Parallel, L.P.

 

WEST FORK PROSPECT

 

1)            That certain Amended and Restated Participation Agreement dated
May 18, 2004, as amended, between Dale Resources, L.L.C. and Parallel Petroleum
Corporation, et al, as Participants, pertaining to the lands comprising the Area
of Mutual Interest, described in the Exhibit "A" attached thereto, in Tarrant
and Dallas Counties, Texas, which amends and restates that certain Participation
Agreement dated May 1, 2003, entered into by and among the same parties.

 

2)            That certain Amendatory Agreement (Dale ( Four Sevens
Cross-Assignment Transaction) entered into by and among Dale Resources, L.L.C.,
Parallel Petroleum Corporation, et al, among other things, amending the Amended
and Restated Participation Agreement described in Paragraph 1, above, and other
agreements described herein.

 

3)            That certain Operating Agreement dated May 1, 2003, as amended,
between Dale Operating Company, as Operator, and Parallel Petroleum Corporation,
et al, as Non-Operators, pertaining to the same lands covered by the Amended and
Restated Participation Agreement described in Paragraph No. 1, above, a
Memorandum of which is recorded as Document No. D203319737 in the Real Property
Records of Tarrant County, Texas, as amended.

 

4)            That certain Lease Agreement dated May 3, 2003, as amended,
entered into by and among Dale Resources, L.L.C. and West Fork Partners, L.P.,
Tiggator, Inc. and Squaretop Partners, L.P., a Memorandum of which, dated May
16, 2003, is recorded in Volume 16858, page 0241 of the Real Property Records of
Tarrant County, Texas, as amended by that certain Amendatory Agreement dated May
18, 2004, entered into by and among such parties (the "Amendatory Agreement").

 

5)            That certain Settlement Agreement and Mutual Release effective as
of May 1, 2003, entered into by and among Dale Resources, L.L.C., Parallel
Petroleum Corporation, Premium Resources II, L.P., Endeavor Energy Resources, et
al, among other things, settling the "West Fork Lawsuit," the "Squaretop
Lawsuit" and the" PR II Lawsuit."

 

6)            Agreement dated May 18, 2004, entered into by and among Dale
Resources, L.L.C., Parallel Petroleum Corporation, et al, wherein such parties
agree to pay to Premium Resources II, L.P., their pro rata share of the sum of
$743,740.00.

 

7)            Escrow Agreement dated May 18, 2004 (among other dates), entered
into by and among Dale Resources, L.L.C. and "the West Fork entities," as
described therein, pertaining to the settlement of the lawsuits described in No.
5, above.

 

 

1

 



 

 

8)            Transportation and Acquisition Agreement, West Fork Prospect Area,
Tarrant County, Texas, dated May 18, 2004, entered into by and among Dale
Resources, L.L.C., West Fork Pipeline Company, L.P., Parallel Petroleum
Corporation and Premium Resources II, L.P.

 

9)            That certain Well Operation and Subsurface Easement effective May
10, 2003, as amended, entered into by and among West Fork Partners, L.P.,
Tiggator, Inc., Squaretop Partners, L.P., as Grantors, and Dale Resources,
L.L.C., as Grantee, a Memorandum of which, dated May 16, 2003, is recorded in
Volume 16858, page 0099 of the Real Property Records of Tarrant County, Texas,
as amended by the Amendatory Agreement.

 

10)         That certain Central Facilities Easement dated May 10, 2003, from
West Fork Partners, L.P., Tiggator, Inc., Squaretop Partners, L.P., as Grantors,
to Dale Resources, L.L.C., as Grantee, a Memorandum of which, dated May 16,
2003, is recorded in Volume 16858, page 0098 of the Real Property Records of
Tarrant County, Texas, as amended by Amendment to Central Facilities Agreement
dated May 18, 2004, entered into by and among such parties.

 

11)         Agreement dated November 18, 2004, by and between Four Sevens Oil
Co., Ltd., Parrot Gas Co., Ltd. and Dale Resources, L.L.C. and the Operating
Agreement attached as Exhibit "A" thereto, dated November 18, 2004, wherein Four
Sevens Operating Co., Ltd. is Operator and Parrot Gas Co., Ltd. and Dale
Resources, L.L.C. are Non-Operators.

 

12)         That certain Partial Assignment and Bill of Sale (Carter "A" Well #
1H) effective August 1, 2005, recorded as Document No. D206044605 in the Real
Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective August 1, 2005, to include in the matters included in
"Permitted Encumbrances" therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.

 

13)         That certain Partial Assignment and Bill of Sale (Gateway Park Well
# 1H) effective August 1, 2005, recorded as Document No. D206044608 in the Real
Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective August 1, 2005, to include in the matters included in
"Permitted Encumbrances" therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.

 

14)         That certain Partial Assignment and Bill of Sale (Gateway Park Well
# 2H) effective ________ 1, 2005, recorded as Document No. D206044607 in the
Real Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective February 9, 2006, to include in the matters included in
"Permitted Encumbrances" therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.

 

15)         That certain Partial Assignment and Bill of Sale (Brentwood Well A #
1H) effective July 1, 2005, recorded as Document No. D206044606 in the Real
Property Records of

 

2

 



 

Tarrant County, Texas, from Dale Resources, L.L.C., as Assignor, to Parallel,
L.P., et al, as Assignees, as amended by Amendment thereto, effective July 1,
2005, to include in the matters included in "Permitted Encumbrances" therein a
.3% overriding royalty interest assigned by that certain Assignment of
Overriding Royalty Interest dated as of August 1, 2005, from Dale Resources,
L.L.C. to Dale Employee Royalty Pool, L.P.

 

16)         That certain Partial Assignment and Bill of Sale (Parrot Well # 1H)
effective July 1, 2005, recorded as Document No. D206044604 in the Real Property
Records of Tarrant County, Texas, from Dale Resources, L.L.C., as Lessor, to
Parallel, L.P., et al, as Assignees.

 

WEST GATEWAY PROSPECT

 

1)            Participation Agreement, West Gateway Prospect, dated November 1,
2005, entered into by and among Dale Resources, L.L.C., Parallel, L.P., et al.

 

2)            Operating Agreement dated November 1, 2005, for the West Gateway
area, between Dale Operating Company, as Operator, and Parallel, L.P., et al, as
Non-Operators, and the Memorandum of Operating Agreement effective November 1,
2005, currently unrecorded.

 

LONE STAR PROSPECT

 

1)            Area of Mutual Interest Agreement, Lone Star, effective March 1,
2005, entered into by and among Matador Energy Company, Ltd. and Dale Resources,
L.L.C., as ratified by all of the parties ratifying such Agreement by
Ratification Agreement entered into as of May 31, 2005, as acknowledged by
Acknowledgment of Ratification Agreement entered into as of May 31, 2005, by and
between Dale Resources, L.L.C., Dale Gas Partners, L.P., Dale Operating Company
and Matador Energy Company, Ltd.

 

 

3

 



 

 

 

EXHIBIT "B"

 

attached to and made a part of that certain

Agreement dated March ___, 2006, by and between

Fulcrum Partners, Ltd. and Parallel, L.P.

 

ASSIGNMENT

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Fulcrum Partners, Ltd. ("Assignor") hereby sells, assigns,
transfers and conveys unto Parallel, L.P. ("Assignee"), whose address is 1004 N.
Big Spring, Suite 400, Midland, Texas 79701,

 

an undivided one-half (1/2) of all of Assignor's right, title and interest in
and to Dale Resources, LLC's West Fork, West Gateway and Lone Star Prospects in
Tarrant County, Texas (the "Subject Prospects"), including, but not limited to,
an undivided one-half (1/2) of all of Assignor's right, title and interest in,
to, under, arising by virtue of and/or acquired by Assignor by virtue of the
agreements, contracts, assignments and other documents more particularly
described in Exhibit "A" hereto (the "Documents"), SAVE AND EXCEPT the interests
in the foregoing which were assigned by Assignor to Parallel by a separate
Assignment of even date herewith (the undivided one-half (1/2) interest in the
Subject Prospects being assigned herein being hereinafter referred to as the
"Subject Interest").

 

This Assignment is made subject to all the terms and provisions of that certain
Agreement dated March ____, 2006, entered into by and between Assignor and
Assignee.

 

Assignor hereby warrants that (i) Assignor has good and indefeasible title to
the Subject Interests, (ii) the Subject Interests are one-half (1/2) of the
interest acquired by Assignor in, under and by virtue of the Documents, (iii)
the Subject Interests are free and clear of liens and encumbrances, (iv) that no
interests have been created by Assignor which would increase the cost-bearing
interests attributable to the Subject Interests to more than, or reduce the
interest in the oil and gas production or other revenue attributable to the
Subject Interests to less than, one-half (1/2) of the revenue attributable to
the interest acquired by Assignor by virtue of the Documents, and (v) there is
no prohibition, consent or approval required for this Assignment.

 

Executed this _____ day of __________, 2006, but effective as of March 1, 2006.

 

ASSIGNOR:

 

FULCRUM PARTNERS, LTD.

 

 

 

 

By: _______________________________

John C. Thompson, Partner

 

ASSIGNEE:

 

PARALLEL, L.P.

By Parallel Petroleum Corporation,

its general partner

 

 

By: _______________________________

John S. Rutherford, Vice President

 

 

1

 



 

 

 

STATE OF TEXAS

)

)

COUNTY OF ___________

)

 

This instrument was acknowledged before me this _____ day of _____________,
2006, by John C. Thompson, General Partner of Fulcrum Partners, Ltd., a Texas
limited partnership, on behalf of said partnership.

 

_______________________________________________

Notary Public, State of Texas

 

 

 

STATE OF TEXAS

)

)

COUNTY OF __________

)

 

This instrument was acknowledged before me this _____ day of ______________,
2006, by John S. Rutherford, Vice President of Parallel Petroleum Corporation,
general partner, on behalf of Parallel, L.P., a Texas limited partnership.

 

_______________________________________________

Notary Public, State of Texas

 

 

2

 



 

 

 

EXHIBIT "C"

 

attached to and made a part of that certain

Agreement dated March ___, 2006, by and between

Fulcrum Partners, Ltd. and Parallel, L.P.

 

 

WELLS BEING DRILLED AS OF MARCH 1, 2006

 

Duck Head #2-H

Brentwood C #1-H

Parrot A #3-H

 

 

 

 

 



 

 

 

EXHIBIT "D"

 

attached to and made a part of that certain

Agreement dated March ___, 2006, by and between

Fulcrum Partners, Ltd. and Parallel, L.P.

 

FRAC JOBS TO BE PERFORMED ON EXISTING WELLS

 

Bell # 1

Riverbend A #1-H

Riverbend B #1-H

Brentwood B #1-H

Carter B #1-H

Bell # 2 H

 

 

 

 

 

 

 

 

 